Citation Nr: 0408944	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  99-07 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) rating for 
pyelonephritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to July 
1948 and from September 1948 to May 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his/her representative, if represented, of all 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, it also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio, supra.  
In this case, the appellant has not received notice of the 
information and evidence necessary to substantiate his claim, 
or notice of which evidence, if any, the claimant is expected 
to obtain and submit, and which evidence will be retrieved by 
VA.  Accordingly a remand is required in order for the 
veteran to be provided such information.

Additional evidence has been received since certification of 
the appeal to the Board.  The RO has not had the opportunity 
to readjudicate the issue on appeal with consideration of 
this additional evidence.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).  Further, in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) 
and noted that 38 C.F.R. § 19.9(a)(2) (2002) is inconsistent 
with 38 U.S.C.A. § 7104(a) (West 2002) because it denies an 
appellant a "review on appeal" when the Board considers 
additional evidence without having to remand the case to the 
RO for initial consideration.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  This 
should include informing the appellant of 
which evidence will be retrieved by VA, 
informing the appellant of which 
evidence, if any, he is expected to 
obtain and submit, and informing the 
appellant to provide any evidence in the 
his possession that pertains to the 
claim.  

2.  The RO should contact the VA Medical 
Center Ann Arbor, Michigan and request 
copies of all the veteran's medical 
records dated from January 2002 to 
present, and the RO should contact the 
Toledo, Ohio VA Outpatient Clinic and 
request all of the veteran's treatment 
records dated from May 1997 to present.

3.  When the above actions have been 
accomplished, that RO must readjudicate 
the issue on appeal.  If the benefit 
sought is not granted to the veteran's 
satisfaction, the RO should provide the 
veteran and his representative, if any, a 
supplemental statement of the case which 
includes a review of all pertinent laws 
and regulations, including 38 C.F.R. 
§ 3.159, and which reflects RO 
consideration of all pertinent evidence 
received since issuance of the October 
2000 supplemental statement of the case. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



